Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 12/22/2020 has been entered. Claims 1-14 are currently pending in this application. 
Applicant’s arguments, see Pages 8-10, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1 and 4-7 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2005/0157244) in view of Hayashi et al. (US 2017/0352967) and Tsukao (US 2018/0168044).
Re claim 1, Hwang et al. teaches a display apparatus (Picture 1, Fig. 9-11, [0068-0086], Fig. 1-2 and 8, [0031-0037]), comprising: 
a display panel (600 in Fig. 9-11, [0070-0071], Fig. 1-2) including a non-display area (the area corresponding to 700 in Fig. 9, [0073]) adjacent to a display area (Fig. 9, [0070-0072]), the display panel (600 in Fig. 9, [0070-0071]) including a display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]); 
a driving integrated circuit (IC) (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) overlapping the non-display area (the area corresponding to 700 in Fig. 9, [0073]) on a plane (Fig. 9 and 11) and on the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]); and 
a driving integrated circuit (IC) (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) overlapping the non-display area (the area corresponding to 700 in Fig. 9, [0073]) on a plane (Fig. 9 and 11) and on the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]); and 
an anisotropic conductive film (800 in Fig. 11, [0082-0083]) between the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) and the driving IC (100 in Fig. 9 and 11, [0070, 0082]), the anisotropic conductive film (800 in Fig. 11, [0082-0083]) attaching the driving IC to the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]), wherein: 
the anisotropic conductive film (800 in Fig. 11, [0082-0083]) includes a first conductive ball group (the group of 820 between output pads 720 and output bumps 124 in Fig. 11, [0083-0084, 0073-0077]) and a second conductive ball group (the group of 820 between input pads 710 and input bumps 122 in Fig. 11, [0083-0084, 0073-0077]), the second conductive ball group (the group of 820 between input pads 710 and input bumps 122 in Fig. 11, [0083-0084, 0073-0077]) being farther away (Fig. 9-11, 
the driving IC (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) includes input bumps (input bumps 122 in Fig. 11 and Fig. 1-2, [0035]) that make electrical contact (Fig. 11, [0084]) with the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) via conductive balls (Fig. 11, [0084]) of the second conductor group (the group of 820 between input pads 710 and input bumps 122 in Fig. 11, [0083-0084, 0073-0077]), and output bumps (output bumps 124 in Fig. 11 and Fig. 1-2, [0035]) that make electrical contact (Fig. 11, [0084]) with the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) via conductive balls (Fig. 11, [0084]) of the first conductor group (the group of 820 between output pads 720 and output bumps 124 in Fig. 11, [0083-0084, 0073-0077]).
Hwang et al. does not explicitly teach that the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, the input bumps makes electrical contact with the display substrate via the conductive balls of the third and fourth rows of the second conductive ball group, and the output bumps makes electrical contact with the display substrate via the conductive balls of the first and second rows of the first conductive ball group.
Hayashi et al. teaches that (Picture 1, Fig. 5B and Fig. 1A-1C, [0071, 0046-0065]) conductive balls of the anisotropic conductive film (Fig. 5B and Fig. 1C, [0071, 0046-0065]) are regularly arranged (Fig. 5B and Fig. 1C), the first conductive ball group (particle groups 3a contacting the output bumps 21 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0048]) includes at least a first row (R1 in Picture 1, Fig. 5B and Fig. 1C) 
Tsukao teaches that the conductive balls (R2 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at edge portions (Fig. 6, Picture 1) of the output bumps (21b in Fig. 4 and 6, Picture 1, [0048]) have diameters (Fig. 6, Picture 1) that are larger (Fig. 6, Picture 1) than diameters (Fig. 6, Picture 1) of the conductive balls (R1 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at middle portions (Fig. 6, Picture 1) of the output bumps (21b in Fig. 4 and 6, Picture 1, [0048]), the conductive 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that conductive balls of the anisotropic conductive film are regularly arranged, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to an output side than the first row, the conductive balls of the second row being disposed at edge portions of the output bumps and the conductive balls of the first row being disposed at middle portions of the output bumps, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the conductive balls of the third row being disposed at middle portions of the input bumps, the conductive balls of the fourth row being disposed at edge portions of the input bumps, and the driving IC includes input bumps directly contacting the conductive balls of the third and fourth rows of the second conductive ball group, and output bumps directly contacting the conductive balls of the first and second rows of the first conductive ball group as taught by Hayashi et al. and employ that the conductive balls disposed at edge portions of the output bumps have diameters that are larger than diameters of the conductive balls disposed at middle portions of the output bumps, the conductive balls disposed at edge portions of the input bumps have diameters that are larger than diameters of the conductive balls disposed at middle portions of the input bumps as taught by Tsukao for the system of Hwang et al. such that the first conductive ball group of the system of Hwang et al. includes at least a first row and a second row of conductive balls, the second row being closer to the display area of the system of Hwang et al. than the first row, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, 

    PNG
    media_image1.png
    480
    673
    media_image1.png
    Greyscale



Re claim 7, Hwang et al. teaches an electronic device (Picture 1, Fig. 9-11, [0068-0086], Fig. 1-2 and 8, [0031-0037]), comprising: 
a base substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) including a non-display area (the area corresponding to 700 in Fig. 9, [0073]) adjacent to a display area (Fig. 9, [0070-0072]); 
a driving integrated circuit (IC) (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) on the base substrate (610 and 710-740 in Fig. 9-11, [0071-0077]); and 
an anisotropic conductive film (800 in Fig. 11, [0082-0083]) between the base substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) and the driving IC (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) and attaching the driving IC (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) to the base substrate (610 and 710-740 in Fig. 9-11, [0071-0077]), wherein: 
the driving IC (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) includes an input (input bumps 122 in Fig. 11 and Fig. 1-2, [0035]) to receive an external signal and an output (output bumps 124 in Fig. 11 and Fig. 1-2, [0035]) to apply a signal to the base substrate (610 and 710-740 in Fig. 9-11, [0071-0077]), 
the anisotropic conductive film (800 in Fig. 11, [0082-0083]) includes a first conductive ball group (the group of 820 between output pads 720 and output bumps 124 in Fig. 11, [0083-0084, 0073-0077]) between the output (output bumps 124 in Fig. 11 and Fig. 1-2, [0035]) and the base substrate (610 and 710-740 in Fig. 9-11, [0071-0077]), and includes a second conductive ball group (the group of 820 between input pads 710 and input bumps 122 in Fig. 11, [0083-0084, 0073-0077]), 
the input of the driving IC (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) includes input bumps (input bumps 122 in Fig. 11 and Fig. 1-2, [0035]) that make electrical contact (Fig. 11) with the base substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) via the conductive balls (820 in Fig. 11, [0083-
Hwang et al. does not explicitly teach that the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, the input bumps makes electrical contact with the display substrate via the conductive balls of the third and fourth rows of the second conductive ball group, and the output bumps makes electrical contact with the display substrate via the conductive balls of the first and second rows of the first conductive ball group.
Hayashi et al. teaches that (Picture 1, Fig. 5B and Fig. 1A-1C, [0071, 0046-0065]) conductive balls of the anisotropic conductive film (Fig. 5B and Fig. 1C, [0071, 0046-0065]) are regularly arranged (Fig. 5B and Fig. 1C), the first conductive ball group (particle groups 3a contacting the output bumps 21 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0048]) includes at least a first row (R1 in Picture 1, Fig. 5B and Fig. 1C) and a second row of conductive balls (R2 in Picture 1, Fig. 5B and Fig. 1C), the second row (R2 in Picture 1, Fig. 5B and Fig. 1C) being closer to an output side (Picture 1, Fig. 5B and Fig. 1C) than the first row (R1 in Picture 1, Fig. 5B and Fig. 1C), the conductive balls of the second row (R2 in Picture 1, Fig. 5B and Fig. 1C) being disposed at edge portions of the output bumps (21 in Picture 1, Fig. 5B and Fig. 1C) and conductive balls of the first row (R1 in Picture 1, Fig. 5B and Fig. 1C) being disposed at middle portions of 
Tsukao teaches that the conductive balls (R2 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at edge portions (Fig. 6, Picture 1) of the output bumps (21b in Fig. 4 and 6, Picture 1, [0048]) have diameters (Fig. 6, Picture 1) that are larger (Fig. 6, Picture 1) than diameters (Fig. 6, Picture 1) of the conductive balls (R1 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at middle portions (Fig. 6, Picture 1) of the output bumps (21b in Fig. 4 and 6, Picture 1, [0048]), the conductive balls (R4 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at edge portions of the input bumps (21a in Fig. 4 and 6, Picture 1, [0048]) have diameters (Fig. 6, Picture 1) that are larger (Fig. 6, Picture 1) than diameters (Fig. 6, Picture 1) of the conductive balls (R3 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at middle portions of the input bumps (21a in Fig. 4 and 6, Picture 1, [0048]).


Re claim 10, Hwang et al. teaches a display apparatus (Picture 1, Fig. 9-11, [0068-0086], Fig. 1-2 and 8, [0031-0037]), comprising: 
a display panel (600 in Fig. 9-11, [0070-0071], Fig. 1-2) including a non-display area (the area corresponding to 700 in Fig. 9, [0073]) adjacent to a display area (Fig. 9, [0070-0072]), the display panel (600 in Fig. 9, [0070-0071]) including a display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]); 
a driving integrated circuit (IC) (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) overlapping the non-display area (the area corresponding to 700 in Fig. 9, [0073]) on a plane (Fig. 9 and 11) and on the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]); and 
a driving integrated circuit (IC) (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) overlapping the non-display area (the area corresponding to 700 in Fig. 9, [0073]) on a plane (Fig. 9 and 11) and on the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]); and 
an anisotropic conductive film (800 in Fig. 11, [0082-0083]) between the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) and the driving IC (100 in Fig. 9 and 11, [0070, 0082]), the anisotropic conductive film (800 in Fig. 11, [0082-0083]) attaching the driving IC to the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]), wherein: 
the anisotropic conductive film (800 in Fig. 11, [0082-0083]) includes a first conductor group (the group of 820 between output pads 720 and output bumps 124 in Fig. 11, [0083-0084, 0073-0077]) 
the driving IC (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) includes input bumps (input bumps 122 in Fig. 11 and Fig. 1-2, [0035]) that make electrical contact (Fig. 11, [0084]) with the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) via conductors (Fig. 11, [0084]) of the second conductor group (the group of 820 between input pads 710 and input bumps 122 in Fig. 11, [0083-0084, 0073-0077]), and output bumps (output bumps 124 in Fig. 11 and Fig. 1-2, [0035]) that make electrical contact (Fig. 11, [0084]) with the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) via conductors (Fig. 11, [0084]) of the first conductor group (the group of 820 between output pads 720 and output bumps 124 in Fig. 11, [0083-0084, 0073-0077]), wherein each height (Fig. 11, [0084]) of each conductor (820 in Fig. 11, [0084]) is a measure taken along a line (Fig. 11, [0084]) that extends perpendicular to (Fig. 11, [0084]) a main surface of the display substrate (the top or the bottom surface of the substrate including 610 and 710-740 in Fig. 9-11, [0071-0077]).
Hwang et al. does not explicitly teach that the first conductor group includes at least a first row and a second row of conductors, the second row being closer to the display area than the first row, the conductors of the second row having maximum heights that are larger than maximum heights of the conductors of the first row, the second conductor group includes at least a third row and a fourth row of conductors, the third row being closer to the display area than the fourth row, the conductors of the fourth row having maximum heights that are larger than maximum heights of the conductors of the third row, the input bumps makes electrical contact with the display substrate via the conductors of the 
Hayashi et al. teaches that (Picture 1, Fig. 5B and Fig. 1A-1C, [0071, 0046-0065]) conductors of the anisotropic conductive film (Fig. 5B and Fig. 1C, [0071, 0046-0065]) are regularly arranged (Fig. 5B and Fig. 1C), the first conductor group (particle groups 3a contacting the output bumps 21 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0048]) includes at least a first row (R1 in Picture 1, Fig. 5B and Fig. 1C) and a second row of conductors (R2 in Picture 1, Fig. 5B and Fig. 1C), the second row (R2 in Picture 1, Fig. 5B and Fig. 1C) being closer to an output side (Picture 1, Fig. 5B and Fig. 1C) than the first row (R1 in Picture 1, Fig. 5B and Fig. 1C), the conductors of the second row (R2 in Picture 1, Fig. 5B and Fig. 1C) being disposed at edge portions of the output bumps (21 in Picture 1, Fig. 5B and Fig. 1C) and the conductors of the first row (R1 in Picture 1, Fig. 5B and Fig. 1C) being disposed at middle portions of the output bumps (21 in Picture 1, Fig. 5B and Fig. 1C), the second conductor group (particle groups 3b contacting the input bumps 22 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0050-0051]) includes at least a third row (R3 in Picture 1, Fig. 5B and Fig. 1C) and a fourth row of conductors (R4 in Picture 1, Fig. 5B and Fig. 1C), the conductors of the third row (R3 in Picture 1, Fig. 5B and Fig. 1C) being disposed at middle portions of the input bumps (input bumps 22 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0050-0051]), the conductors of the fourth row (R4 in Picture 1, Fig. 5B and Fig. 1C) being disposed at edge portions of the input bumps (input bumps 22 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0050-0051]), and the driving IC (Fig. 1B) includes input bumps (input bumps 22 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0050-0051]) directly contacting the conductors of the third (R3 in Picture 1, Fig. 5B and Fig. 1C) and fourth rows (R4 in Picture 1, Fig. 5B and Fig. 1C) of the second conductor group (particle groups 3b contacting the input bumps 22 in Picture 1, Fig. 5B, Fig. 1A and 1C, [0050-0051]), and output bumps (21 in Picture 1, Fig. 5B and Fig. 1C) directly contacting the conductors of the first (R1 in Picture 1, Fig. 5B and Fig. 1C) and second rows (R2 in Picture 
Tsukao teaches that the conductors (R2 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at edge portions (Fig. 6, Picture 1) of the output bumps (21b in Fig. 4 and 6, Picture 1, [0048]) have maximum heights that are larger than (Fig. 6, Picture 1) maximum heights of the conductors (R1 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at middle portions (Fig. 6, Picture 1) of the output bumps (21b in Fig. 4 and 6, Picture 1, [0048]), the conductors (R4 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at edge portions of the input bumps (21a in Fig. 4 and 6, Picture 1, [0048]) have maximum heights that are larger than (Fig. 6, Picture 1) maximum heights of the conductors (R3 in Picture 1 and Fig. 6, Fig. 2 and Fig. 4, [0048, 0066]) disposed at middle portions of the input bumps (21a in Fig. 4 and 6, Picture 1, [0048]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that conductors of the anisotropic conductive film are regularly arranged, the first conductor group includes at least a first row and a second row of conductors, the second row being closer to an output side than the first row, the conductors of the second row being disposed at edge portions of the output bumps and the conductors of the first row being disposed at middle portions of the output bumps, the second conductor group includes at least a third row and a fourth row of conductors, the conductors of the third row being disposed at middle portions of the input bumps, the conductors of the fourth row being disposed at edge portions of the input bumps, and the driving IC includes input bumps directly contacting the conductors of the third and fourth rows of the second conductor group, and output bumps directly contacting the conductors of the first and second rows of the first conductor group as taught by Hayashi et al. and employ that the conductors disposed at edge portions of the output bumps have maximum heights that are larger than maximum heights of the conductors disposed at middle portions of the output bumps, the conductors disposed at edge portions 

Re claims 4-6, 11 and 13, Hwang et al. also teaches the following structures:
(Claim 4) the driving IC (100 in Fig. 9 and 11, [0070, 0082], Fig. 1-2) further includes: a driving chip (100 in Fig. 9 and 11, [0070, 0082]) to drive the display panel ([0076, 0072]), wherein the output bumps (output bumps 124 in Fig. 11 and Fig. 1-2, [0035]) are disposed between the driving chip (100 in Fig. 9 and 11, [0070, 0082]) and the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) and make electrical contact (Fig. 11) with the first conductive ball group 
(Claim 5) a number of the output bumps (output bumps 124 in Fig. 11 and Fig. 1-2, [0035]) is greater than (Fig. 1-2) a number of the input bumps (input bumps 122 in Fig. 11 and Fig. 1-2, [0035]).
(Claim 6) the display panel (600 in Fig. 9-11, [0070-0071]) includes: output pads (output pads 720 in Fig. 10-11) facing the output bumps (output bumps 124 in Fig. 11 and Fig. 1-2, [0035]) and making electrical contact (Fig. 11) with the first conductive ball group (the group of 820 between output pads 720 and output bumps 124 in Fig. 11, [0083-0084, 0073-0077]) therebetween; and input pads (input pads 710 in Fig. 10-11) facing the input bumps (input bumps 122 in Fig. 11 and Fig. 1-2, [0035]) and making electrical contact (Fig. 11) with the second conductive ball group (the group of 820 between input pads 710 and input bumps 122 in Fig. 11, [0083-0084, 0073-0077]) therebetween.
(Claims 11 and 13) each diameter (Fig. 11) of each conductive ball (820 in Fig. 11, [0083-0084, 0073-0077]) is a measure taken along a line (Fig. 11) that extends perpendicular to (Fig. 11) a main surface (Fig. 11) of the display substrate (610 and 710-740 in Fig. 9-11, [0071-0077]) and through a center (Fig. 11) of a respective conductive ball (820 in Fig. 11, [0083-0084, 0073-0077]).

Allowable Subject Matter
Claims 2-3, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 2-3 and 12, and all the combination of an electronic device as set forth in claims 14.

Regarding claim 2, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus, comprising a display panel including a display substrate; a driving integrated circuit (IC) overlapping a non-display area on a plane and on the display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, and the driving IC includes input bumps that make electrical contact with the display substrate via the conductive balls of the third and fourth rows, and output bumps that make electrical contact with the display substrate via the conductive balls of the first and second rows, wherein “the conductive balls of the first conductive ball group are regularly arranged having volumes 
The most relevant reference, Hwang et al. (US 2005/0157244) in view of Hayashi et al. (US 2017/0352967) and Tsukao (US 2018/0168044) only discloses a display apparatus, comprising a display panel including a display substrate; a driving integrated circuit (IC) overlapping a non-display area on a plane and on the display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, and the driving IC includes input bumps that make electrical contact with the display substrate via the conductive balls of the third and fourth rows, and output bumps that make electrical contact with the display substrate via the conductive balls of the first and second rows. However they do not teach or suggest that the conductive balls of the first conductive ball group are regularly arranged having volumes that continuously increase toward the display area in combination with the other required elements of the claim.

Regarding claim 3, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus, comprising a display panel including a display substrate; a driving integrated circuit (IC) overlapping a non-display area on a plane and on the display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, and the driving IC includes input bumps that make electrical contact with the display substrate via the conductive balls of the third and fourth rows, and output bumps that make electrical contact with the display substrate via the conductive balls of the first and second rows, wherein “the conductive balls of the second conductive ball group are regularly arranged having volumes that continuously decrease toward the display area” in combination with the other required elements of the claim. 
The most relevant reference, Hwang et al. (US 2005/0157244) in view of Hayashi et al. (US 2017/0352967) and Tsukao (US 2018/0168044) only discloses a display apparatus, comprising a display panel including a display substrate; a driving integrated circuit (IC) overlapping a non-display area on a plane and on the display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball 

Regarding claim 12, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus, comprising a display panel including a display substrate; a driving integrated circuit (IC) overlapping a non-display area on a plane and on the display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first 
The most relevant reference, Hwang et al. (US 2005/0157244) in view of Hayashi et al. (US 2017/0352967) and Tsukao (US 2018/0168044) only discloses a display apparatus, comprising a display panel including a display substrate; a driving integrated circuit (IC) overlapping a non-display area on a plane and on the display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, and the driving IC includes input bumps that make electrical contact with the display substrate via the conductive balls of the third and fourth rows, and output bumps that make electrical contact with the display substrate via 

Regarding claim 14, the prior art of record, taken along or in combination, fails to disclose or suggest an electronic device, comprising: an anisotropic conductive film between a base substrate and a driving IC, wherein: the driving IC includes an input and an output, the anisotropic conductive film includes a first conductive ball group between the output and the base substrate, and includes a second conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, and the input of the driving IC includes input bumps that make electrical contact with the base substrate via the conductive balls of the third and fourth rows of the second conductive ball group, and the output of the driving IC includes output bumps that make electrical contact with the base substrate via the conductive balls of the first and second rows of the first conductive ball group, wherein “the first row and the second row of conductive balls of the first conductive ball group are 
The most relevant reference, Hwang et al. (US 2005/0157244) in view of Hayashi et al. (US 2017/0352967) and Tsukao (US 2018/0168044) only discloses an electronic device, comprising: an anisotropic conductive film between a base substrate and a driving IC, wherein: the driving IC includes an input and an output, the anisotropic conductive film includes a first conductive ball group between the output and the base substrate, and includes a second conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having diameters that are larger than diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having diameters that are larger than diameters of the conductive balls of the third row, and the input of the driving IC includes input bumps that make electrical contact with the base substrate via the conductive balls of the third and fourth rows of the second conductive ball group, and the output of the driving IC includes output bumps that make electrical contact with the base substrate via the conductive balls of the first and second rows of the first conductive ball group. However they do not teach or suggest the first row and the second row of conductive balls of the first conductive ball group are spherically-shaped, and the third row and the fourth row of conductive balls of the second conductive ball group are spherically-shaped in combination with the other required elements of the claim.

Claims 8 and 9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 8 and 9.
Regarding claims 8 and 9, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus comprising a display substrate including a non-display area adjacent to a display area; a driving integrated circuit (IC); and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having volumes that are larger than volumes of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the conductive balls of the fourth row having volumes that are larger than volumes of the conductive balls of the third row, and the driving IC includes first bumps contacting the conductive balls of the third and fourth rows, and second bumps contacting the conductive balls of the first and second rows, wherein “the conductive balls of the second conductive ball group are regularly arranged having volumes that gradually decrease toward the display area” in combination with the other required elements of the claim. 
The most relevant reference, Takenaka et al. (US 6297868, at least Fig. 9A-11A) in view of Paik et al. (US 2012/0118480, at least Fig. 3) only discloses a display apparatus comprising a display substrate including a non-display area adjacent to a display area; a driving integrated circuit (IC); and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871